Citation Nr: 1302688	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability evaluation for tinnitus, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) schedular disability evaluation for left ear hearing loss disability.

3.  Entitlement to an extraschedular evaluation for left ear hearing loss disability.

4.  Entitlement to an increased disability evaluation for chronic otitis media, left ear, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for dizziness secondary to post surgical changes of the left ear, currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for left ear tympanic membrane perforation.

7.  Entitlement to an increased schedular disability evaluation for anxiety disorder, currently rated as 30 percent disabling prior to January 5, 2011.

8.  Entitlement to an increased schedular disability evaluation for anxiety disorder, currently rated as 50 percent disabling from January 5, 2011.

9.  Entitlement to an extraschedular evaluation for anxiety disorder.

10.  Entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1969 and from February 1991 to July 1991.  He also served in the Naval Reserve with multiple periods of active duty training (ACDUTRA).

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO denied claims for increased ratings for anxiety disorder, tinnitus, and left ear hearing loss disability, chronic otitis media, dizziness secondary to post surgical changes, and left ear tympanic membrane perforation.  As discussed below, in response to the Veteran's November 2006 notice of disagreement (NOD), the RO issued a statement of the case (SOC) continuing the denial of the claims for increased ratings for anxiety disorder, tinnitus, and left ear hearing loss disability and chronic otitis media only.

In his May 2007 substantive appeal (VA Form 9), the Veteran requested a hearing at the Board, and one was scheduled for December 5, 2007.  The Veteran failed to appear for the hearing and his request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

In October 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC).  For the reasons stated below, the RO/AMC complied with the Board's remand instructions with regard to the claims being decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2012, the RO increased the rating for the Veteran's anxiety disorder to 50 percent, effective January 5, 2011, creating a staged rating as indicated on the title page.

In March 2012, the Veteran submitted additional evidence along with a waiver of initial RO review of this evidence.  The Board will therefore consider this evidence.  38 C.F.R. § 20.1304(c).

The Board has reviewed both the physical and Virtual VA claims files.

For the reasons discussed below, the claims for entitlement to increased ratings for left ear chronic otitis media, dizziness secondary to post surgical changes, and left ear tympanic membrane perforation, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran is in receipt of a 10 percent disability rating for his tinnitus which is the maximum schedular rating under the applicable rating criteria.

2.  On VA audiological testing in August 2006 the Veteran's hearing acuity was level II in the service connected left ear.

3.  On VA audiological testing in February 2011, the Veteran's hearing acuity was level VI in the service connected left ear.

4.  Prior to and from January 5, 2011, the symptoms and overall level of impairment of the Veteran's anxiety disorder most nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2012).

3.  The criteria for a rating of 50 percent, but no higher, for anxiety disorder prior to January 5, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9400 (2012).

4.  The criteria for a rating higher than 50 percent for anxiety disorder from January 5, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9400.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for an increased rating for tinnitus, the VCAA is not applicable because the courts' interpretation of the relevant regulation precludes the assignment of a rating higher than the single 10 percent rating the Veteran is currently receiving for this disability.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

With regard to the remaining claims, in June 2006 and November 2010 letters, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings for PTSD (and later anxiety disorder as the RO had recharacterized the issue) and left ear hearing loss disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the June 2006 and November 2010 letters.  These letters also complied with the portions of a decision of the Court that remained in force after being vacated in part by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, any error in this regard was harmless as the Veteran's written statements discussed below reflect that he understood from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  In its October 2010 remand, the Board instructed that the RO/AMC request that the Veteran provide information regarding any facility where he had received treatment and that the RO/AMC obtain any identified private treatment and any VA treatment records.  The RO/AMC sent a November 2010 letter requesting the information specified by the Board, the Veteran did not identify any outstanding treatment records, and the RO/AMC obtained outstanding VA treatment records.  The RO/AMC therefore complied with the Board's remand instructions in this regard.  38 C.F.R. §§ 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records, including providing identifying information).

The Veteran indicated in his March 2012 communication that he had been receiving Social Security Administration (SSA) disability payments since 2006 and had not been able to work since about 2003-2004, and submitted a copy of a communication from SSA indicating that he was receiving benefits.  The Board notes, however, that the Veteran wrote earlier in the letter that his quality of life was almost nothing because of back problems.  In addition, there is a November 2006 letter from a VA physician that indicates that the Veteran's longstanding problem with degenerative disease in his spine, hand, and feet and associated pain syndrome had precluded gainful employment.  In addition, the Veteran indicated on the July 2006 VA psychiatric examination that he was receiving SSA disability payments due to a muscular disease.  As the evidence thus reflects that the SSA records likely relate to disabilities other than those for which the Veteran is seeking increased ratings on this appeal, these records are not relevant to the claims being decided herein and VA does not have a duty to request them.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claims, and relevant records are those that relate to benefits sought and have a reasonable possibility of helping to substantiate the claim).

The Veteran was also afforded multiple VA examinations.  The Board instructed in its October 2010 remand that the RO/AMC afford the Veteran additional VA examinations as to the severity of his service connected disabilities.  Such examinations were provided and, as shown below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The RO/AMC therefore complied with the Board's remand instructions in this regard as well.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for increased ratings for tinnitus, left ear hearing loss, and anxiety disorder are thus ready to be considered on the merits.

Analysis

General Legal Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform ratings are proper for all disabilities for which increased ratings are being claimed on this appeal.

Tinnitus

The Veteran seeks an evaluation in excess of 10 percent for recurrent tinnitus. Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which provides for a 10 percent rating.  Note 2 to DC 6260 specifically provides that only a single evaluation is to be assigned, whether the sound is perceived as being in one ear, both ears, or in the head.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

As the current version of DC 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus, however perceived, an evaluation in excess of 10 percent for recurrent tinnitus is not warranted as a matter of law in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Hearing Loss Disability

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  In cases such as this one, when service connection has been granted for hearing loss disability of only one ear, the non-service connected ear is assigned a Roman numeral designation of I.  38 C.F.R. § 4.85(f).  An exception to this rule is when there is compensable hearing impairment in the service connected ear and the impairment in the non-service-connected ear meets the threshold requirements for hearing loss disability in 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383 (2012).  As shown below, however, there is no compensable hearing loss disability in the service-connected left ear that would warrant application of 38 C.F.R. § 3.383.

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

On the August 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
60
50
60
70
60

The Maryland CNC speech recognition score was 92 percent in the left ear.

Using Table VI, the Veteran's August 2006 examination results revealed level II hearing in the left ear.  Combining the level II hearing in the service connected left ear with the level I hearing in the non-service connected right ear pursuant to the applicable regulation results in a a noncompensable rating.

On the February 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
75
55
80
85
74

The Maryland CNC speech recognition score in the left ear was 68.

Using Table VI, the Veteran's February 2011 examination results revealed level VI hearing in the left ear.  In addition, Table VIA is for application because the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more.  Under Table VIA, the Veteran's February 2011 examination results also revealed level VI hearing in the left ear.  Combining the level VI hearing in the service connected left ear with the level I hearing of the non-service connected right ear, also results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the audiological examination reports dated during the appeal period indicates that the appropriate rating for the left ear hearing loss is a noncompensable one.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

As to the Veteran's lay statements regarding his left ear hearing loss disability, he noted in his November 2006 notice of disagreement and elsewhere that he wore hearing aids and without them it might be said that he was deaf.  The Veteran again noted that he wore hearing aids in his May 2007 substantive appeal (VA Form 9) and indicated that he was entitled to a higher rating.  On the August 2006 VA examination, the Veteran's chief complaint was hearing loss and that his situation of greatest difficulty was listening without hearing aids.  In an October 2006 statement, the Veteran wrote that he had two hearing aids and would say that he had lost a great amount of hearing.  On the February 2011 VA examination, the Veteran's chief complaint was the worsening of his service connected hearing loss and the report does not contain specific statements by the Veteran as to the severity of his left ear hearing loss disability.

The Veteran is competent to report his observations with regard to the severity of his hearing loss as indicated by the fact that he wears hearing aids and his hearing is extremely poor without them.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is also competent to report that he had difficulty listening without his hearing aids.  The Veteran's testimony is also credible in this regard, as there is no evidence contradicting his assertions and the Board has no basis for rejecting them.  However, with regard to the Veteran's entitlement to a higher initial evaluation for his left ear hearing loss disability, ratings for hearing loss disability involve a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board therefore cannot reach a different conclusion with regard to entitlement to a higher initial schedular rating for left ear hearing loss disability, as it is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results without regard to the information provided by the Veteran in his statements.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2012).  The Board will address some of the Veteran's contentions in this regard in its discussion of entitlement to an extraschedular evaluation in the remand section below.

For the foregoing reasons, the preponderance of the evidence reflects that a compensable rating for left ear hearing loss disability is not warranted at any time during the appeal period.

Anxiety Disorder

The disability for which the Veteran seeks an increased rating was initially characterized as PTSD when service connection was granted in July 2002.  The disability is currently characterized as anxiety disorder, which is rated under 38 C.F.R. § 4.130, DC 9400.  In any event, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of A score of 21- 30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  A score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

In this case, while fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of the relatively lengthy appeal period (beginning one year prior to the June 2006 increased rating claim), the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  The Veteran has consistently had symptoms of impairment of short term and long term memory, impaired abstract thinking, and an abnormal (euthymic or euphoric) affect, symptoms that are listed (or equivalent to those listed) in the criteria for a 50 percent rating.  For example, on the July 2006 VA psychiatric examination, the Veteran had a euthymic affect, indicated that he had problems with his memory, had difficulties with most of the memory testing on examination, and the VA examiner indicated that there was some cognitive impairment, particularly in insight and abstract reasoning.  Similarly, on the January 2011 VA examination, the Veteran's affect was euphoric and the examiner noted that the Veteran had difficulty with longer term memory testing and was keenly aware of his impaired cognitive functioning.  Moreover, on a December 2005 VA biopsychosocial assessment, the Veteran reported poor sleep, memory problems, depression and passive suicidal ideations.  While he was oriented to time, place, and person, he struggled with registration, attention, calculation, and recall.  There was immediate memory impairment and impaired judgment but no confusion/altered level of consciousness or difficulty concentrating/attending.

The Veteran's level of overall impairment has also been consistent with the occupational and social impairment with reduced reliability and productivity.  For example, on the December 2005 VA biopsychosocial assessment, it was noted that there was deterioration in function and an unavailable or inadequate support system.  Moreover, the January 2011 VA examiner found that the Veteran's psychiatric symptoms had a moderate negative impact on his ability to obtain and maintain physical or sedentary employment and his impaired thought processes and communication skills were expected to cause minimal interference with his social functioning.

The above evidence reflects that the Veteran's symptomatology and overall impairment has most nearly approximated the criteria for a 50 percent rating throughout the appeal period, an increased rating of 50 percent is warranted prior to January 5, 2011.
 
A rating higher than 50 percent is not warranted at any time throughout the appeal period, however, because the evidence reflects that the Veteran did not have the symptomatology or overall impairment approximating the criteria for a 70 percent rating.  As noted, there was significant fluctuation in the Veteran's GAF scores, with a low of 25 on the December 2005 biopsychosocial assessment, and the Veteran at that time reported passive suicidal ideation, a symptom listed in the criteria for a 70 percent rating.  He indicated that he was verbally abusive at times to his spouse and there was a domestic assault charge against him in 1997.  At that time, the Veteran was admitted to the VA Medical Center for one day, from December 2, to December 3, 2005.  However, even on that assessment, when the Veteran's symptoms were at their most severe, the examiner characterized the severity of the Veteran's psychosocial stressors as moderate rather than severe, extreme, or catastrophic.  Moreover, on mental status examination at that time, the Veteran was oriented to time, place, and person, well groomed, with good eye contact, pleasant manner, was not uncooperative or unreliable, unkempt, withdrawn, hyperactive or agitated with motor retardation or motor abnormality, did not have hallucinations other anomalies, disorientation, confusion, difficulty concentrating, formal thought disorder, obsessions, or delusions.  He also denied suicidal or homicidal ideation in a December 3, 2005 VA mental health note at the time of his discharge.  Subsequent VA treatment notes similarly showed mostly normal findings on mental status examinations as well as significantly higher GAF scores, as did the July 2006 and January 2011 VA psychiatric examinations.  On those examinations, the Veteran indicated that he participated in numerous social activities and had many friends, with close familial relationships, good sleep patterns, and without suicidal ideation or other symptoms listed in the criteria for 70 or 100 percent ratings.  His GAF scores were 55 to 60 and 50, respectively, and, as noted, the January 2011 VA examiner indicated that the symptoms had a moderate negative impact on employment and minimal interference with social functioning, indicating an overall level of impairment most closely approximating occupational and social impairment with reduced reliability and productivity, notwithstanding the same examiner's characterization of the severity of psychosocial stressors as severe to extreme with regard to unemployment, financial and physical illnesses.  See 38 C.F.R. § 4.126 (2012) ("When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination").  In addition, the January 2011 VA examiner indicated that the intensity of the Veteran's anxiety disorder had not increased since his last examination, which supports the Board's conclusion that a uniform rating is appropriate in this case.

With regard to the Veteran's lay statements, when asked on the July 2006 VA examination why he applied for an increased disability evaluation, the Veteran responded by specifically referring to his ear surgery and ear condition.  He recalled feeling suicidal after the surgery because he was in so much pain and took too many pain pills.  He indicated that he was primarily concerned with his ear condition and did not initially describe any psychiatric complaints.  In noting that the Veteran denied any suicidal or homicidal ideation on the July 2006 VA examination, the July 2006 VA examiner noted that the Veteran reported that he did have suicidal ideation in 1994 following pain from his surgery for his tumor in his ear, but denied any other history of suicidal thoughts.  On the July 2011 VA examination, the Veteran again denied suicidal ideation, denied feelings of inadequacy, worthlessness, or hopelessness, described himself as "one of the best sleepers in the world," described his energy level as "very good," and his libido as "100 percent."  His interests and hobbies included woodworking and shooting pool and going to church where he spent a good deal of time volunteering.  He denied symptoms of mania or panic attacks or irritability or tearfulness.  He estimated that he had 50 friends, 6 of whom he considered close, was friendly with his neighbors, and had no problems with authority figures.  

The Veteran's lay statements thus support the Board's conclusion that a 50 percent schedular rating is proper throughout the appeal period.  As noted above, pursuant to Mauerhan, the Board must consider the overall level of impairment caused by the Veteran's anxiety disorder as well as the specific symptoms.  The Veteran's statements on the July 2006 VA examination in particular reflected that his past suicidal ideation was due to his ear surgery and not his anxiety disorder.  Moreover, the day after suicidal ideation was noted in the December 2, 2005 VA biopsychosocial assessment, the Veteran denied suicidal ideation in a December 3, 2005 VA general mental health note and was discharged at that time.  The reference to suicidal ideation therefore does not warrant a 70 percent rating; rather, the lay and medical evidence showing reduced reliability and productivity rather than deficiencies in most areas and an ability to establish and maintain effective relationships rather than an inability or difficulties in doing so reflects that the Veteran's symptoms and overall level of impairment have most nearly approximated the criteria for a 50 percent rating throughout the appeal period.

For the foregoing reasons, the symptoms and overall level of impairment of the Veteran's psychiatric disorder, currently characterized as anxiety disorder, have most nearly approximated the criteria for a 50 percent schedular rating throughout the appeal period.  An increased schedular rating of 50 percent, but no higher, is therefore warranted prior to January 5, 2011, and an increased schedular rating is otherwise not warranted.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

With regard to tinnitus, the criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of the Veteran's tinnitus is ringing in the ears.  This symptom is contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's tinnitus exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular evaluation for the service-connected disability addressed herein is not warranted. 38 C.F.R. § 3.321(b)(1).  The propriety of an extraschedular evaluation for left ear hearing loss disability and anxiety disorder are discussed below.


ORDER

Entitlement to an increased disability evaluation for tinnitus, currently rated as 10 percent disabling, is denied.

Entitlement to an increased (compensable) schedular disability evaluation for left ear hearing loss disability is denied.

Entitlement to a 50 percent schedular rating, but no higher, for anxiety disorder prior to January 5, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased schedular disability evaluation for an anxiety disorder, now rated as 50 percent disabling throughout the appeal period, is denied.

REMAND
 
During service, the Veteran sustained an injury to his left ear as a result of a rapid airplane descent.  The STRs noted a perforation with bleeding and pain.  Post service, the Veteran underwent a mastoidectomy and removal of a cholesteatoma.  He was subsequently granted service connection for multiple disabilities related to the in-service left ear injury.  In June 1995, he was granted service connection for chronic otitis media, rated 10 percent.  In August 1996, he was granted a temporary total rating for removal of the cholesteatoma.  In October 2000, he was granted service connection for hearing loss aggravated by otitis media, rated noncompensable, tinnitus due to trauma to the ear, rated 10 percent, dizziness secondary to post surgical changes of the left ear, rated 10 percent, and tympanic membrane perforation, rated noncompensable.

In his June 2006 claim, the Veteran specifically requested increased ratings for chronic otitis, status post surgical changes for cholesteatoma, hearing loss, and tympanic membrane perforation, contending that each of these disabilities had worsened.  In the November 2006 rating decision on appeal, the RO denied increased ratings for tinnitus and left ear hearing loss disability, tympanic membrane perforation, status post surgical changes for cholesteatoma with dizziness, and chronic otitis media, as well as anxiety disorder.  In his November 2006 NOD, the Veteran wrote that he disagreed with the RO's November 2006 rating decision continuing service connected for anxiety disorder at 30 percent, tinnitus at 10 percent, and hearing loss at 10 percent.  The Board notes that the Veteran's left ear hearing loss disability is rated noncompensable and not 10 percent.  The RO interpreted this as a NOD as to tinnitus, hearing loss, chronic otitis media only, and otitis media only.  However, in light of VA policy to interpret NODs liberally, the Board finds that the Veteran's NOD, read in the context of his claim and other statements disagreeing with all of the ratings relating to his left ear, indicated dissatisfaction with all of the decisions in the November 2006 decision relating to his left ear.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The RO should therefore have addressed the dizziness secondary to post surgical changes of the left ear and left ear tympanic membrane perforation in its May 2007 SOC, in addition to the tinnitus, hearing loss, and chronic otitis media.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).

This is especially true in light of the diagnostic codes applicable to ear disease in 38 C.F.R. § 4.87, DC 6200 through 6211.  In particular, the Note following DC 6200 applicable to chronic suppurative otitis  media provides that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are to be evaluated separately.  On the November 2011 VA examination, the examiner noted a diagnosis of labyrinthitis in 2002, but did not indicate whether the Veteran currently has labyrinthitis, which could warrant a separate rating under DC 6200.  There was also a question whether the Veteran had findings, signs, or symptoms attributable to Meniere's syndrome, a peripheral vascular condition, or other diagnosed condition, and the examiner responded in the affirmative and indicated that the Veteran had tinnitus, staggering, and hearing impairment.  It is not clear from this response which diagnosis these symptoms were associated with.  The Board notes that Meniere's syndrome is also rated separately under DC 6205.

In light of the above, a remand is warranted for clarification of the November 2011 VA ear disease examination and issuance of a SOC as to the issues of entitlement to an increased rating for dizziness secondary to post surgical changes of the left ear, currently rated 10 percent, and tympanic membrane perforation, currently rated noncompensable, and consideration of all potentially applicable diagnostic codes along with the inextricably intertwined issue of entitlement to an increased rating for chronic otitis media.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board notes that given the maximum 10 percent rating for tinnitus and the mechanical nature of the analysis involving hearing loss disability, it has decided those issues above.

In addition, as noted above, the claims file includes a November 2006 letter from a VA physician indicating that the Veteran's non-service connected spine, hand, and foot disabilities render him  unemployable.  Significantly, however, the January 2011 VA examiner indicated that the Veteran's psychiatric symptoms have a negative impact on his ability to obtain and maintain physical or sedentary employment.  The Veteran indicated on the July 2006 VA psychiatric examination that he had retired from work in 2002 but did not indicate whether his retirement was due to his service connected disabilities.  The Veteran indicated on the July 2006 VA examination that he was driving a truck 25 hours per week, sometimes 100 miles per day.  The Veteran indicated on the January 2011 VA psychiatric examination that he had "not worked a regular job since his last C&P examination."

Thus, although there is conflicting evidence with regard to the Veteran's employment, there has been evidence of unemployability received in connection with the Veteran's increased rating claims, the issue of entitlement to a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Recent precedential and non-precedential decisions of the Court indicate that a TDIU claim not adjudicated by the RO but found to exist by the Board should be remanded, not referred.  See Young (William) v. Shinseki, 25 Vet. App. 201 (2012) (per curiam order) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction"); Turner v. Shinseki, No. 11-0810, 2012 WL 2512892 (June 29, 2012) (Davis, J., mem. dec.) (applying Young to reverse the Board's finding that it did not have jurisdiction over the Veteran's TDIU claim, and instructing the Board to remand, rather than refer, the TDIU claim to the RO).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  The Board will therefore remand the claim for a TDIU for adjudication following appropriate development, to include a VA examination as to the effect on the Veteran's employment of his service connected disabilities.  The Board notes that the Veteran's current combined evaluation is 60 percent, rendering him ineligible for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a) (2012).  Should the Veteran's combined evaluation remain at 60 percent, consideration should be given to whether referral for extraschedular consideration is warranted.

In addition, the Veteran's representative contended that, clinically, the Veteran's hearing loss was negligible but functionally it was devastating to the Veteran.  Moreover, the audiologist who conducted the February 2011 VA examination indicated that there were significant effects upon the Veteran's occupation caused by his hearing loss disability but no effects on usual daily activities.  She noted that the Veteran's hearing loss posed challenges for the Veteran to understand normal conversation level speech, that he could detect speech significantly better with his hearing aids, and that he would be expected to have significant difficulty hearing even with his hearing aids in adverse listening environments, for example with background noise of on the telephone and when he could not visualize the speaker's face.  The January 2011 VA ear disease examiner similarly indicated that the Veteran's hearing loss would interfere with communication between himself and coworkers and others.  The evidence thus reflects that the schedular rating criteria do not adequately contemplate the Veteran's left ear hearing loss disability picture and may cause marked interference with his employment.  Similarly, the Board finds that, based on the symptoms described by the Veteran and statement of the January 2011 VA examiner that the Veteran's psychiatric symptoms have a negative impact on his ability to obtain and maintain physical or sedentary employment, the schedular rating criteria do not adequately contemplate the Veteran's anxiety disorder disability picture and may cause marked interference with his employment.  Referral of the increased rating claims relating to these two disabilities for consideration of an extraschedular evaluation is therefore warranted pursuant to Thun.

Accordingly, the claims for entitlement to increased ratings for left ear chronic otitis media, dizziness secondary to post surgical changes, and tympanic membrane perforation, for entitlement to a TDIU, and for entitlement to extraschedular evaluations for left ear hearing loss disability and anxiety disorder are REMANDED for the following action:

1.  Request clarification with regard to the November 2011 VA examination.  Specifically, ask whether the Veteran currently has labyrinthitis or Meniere's syndrome.

2.  Issue a SOC as to the claims for increased ratings for dizziness secondary to post surgical changes of the left ear and left ear tympanic membrane perforation.

3.  Readjudicate the claim for an increased rating for chronic otitis media, including consideration of all potentially applicable diagnostic codes.

4.  Refer the claims for extraschedular evaluations for left ear hearing loss disability and anxiety disorder to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.

5.  Provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected disabilities on his employability.  Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities, specifically, his multiple left ear diseases, his left ear hearing loss disability, his tinnitus, and his anxiety disorder.

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable or the VA examiner should seek an opinion from an appropriate specialist on this question.

A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All necessary studies and tests should be conducted.

6.  Adjudicate the claim for a TDIU, to include consideration of whether referral for extraschedular consideration is warranted should the Veteran's combined evaluation remain at 60 percent, and readjudicate the remaining claims.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


